DETAILED ACTION
Election
Applicants’ election, without traverse, of invention I, the aspartic protease gene of SEQ ID NO:  107 is not modified, the first subtilisin-like serine protease gene of SEQ ID NO: 1 is not modified, and the second subtilisin-like serine protease gene of SEQ ID NO: 99 is not modified in their response of February 11, 2011 is acknowledged.  
The elected invention is directed to an isolated mutant of a parent Trichoderma strain, comprising a polynucleotide encoding a heterologous polypeptide and comprising a trypsin-like serine protease gene, wherein the trypsin-like serine protease gene is modified rendering the mutant strain at least 95% deficient in the production of the trypsin-like serine protease set forth by SEQ ID NO:  6. The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-20 where filed on August 18, 2020.  With the preliminary amendment of August 18, 2020 claims 1-20 have been cancelled and claims 21-40 have been added.  With the amendment of March 17, 2020, no claims have been cancelled, claims 21, 25, 27, 35, and 37 are amended, and no claims have been added.  Claims 21-40 are pending.
Claims 27-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 21-26, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the claims 21-26 and 31-36 is December 18, 2009, the filing date of 61/287,844, which disclosed the recited subject matter. The effective filing date 1 is December 17, 2010, the filing date of PCT/US2010/061105.
AIA -First Inventor to File Status
Based on the effective filing date of December 18, 2009 the present application is being examined under the pre-AIA , first to invent provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Replace claims 25 and 35 as follows.
Claim 25 The isolated mutant of claim 21, wherein the amino acid sequence has at least 97% sequence identity to SEQ ID NO: 6 or at least 97% sequence identity to amino acids 20 to 259 of SEQ ID NO: 6.
Claim 35 The method of claim 31, wherein the amino acid sequence has at least 97% sequence identity to SEQ ID NO: 6 or at least 97% sequence identity to amino acids 20 to 259 of SEQ ID NO: 6.
Authorization for this examiner’s amendment was given by Eric Fechter on March 19, 2021.
Allowable Subject Matter
Claims 21-26 are directed to an allowable product.  Pursuant to the procedures set forth in the Official Gazette notice dated March 26, 1996 (1184 O.G. 86), claims 31-40, directed to the process of using the patentable product, previously withdrawn from consideration as a result 
Claims 21-40 are allowed.  The following is an examiner’s statement of reasons for allowance. 
Allowable claims 21-40 are limited to an isolated mutant of a parent Trichoderma strain, said parent strain comprising a trypsin-like serine protease gene encoding a trypsin-like serine protease, 
wherein the mutant strain is at least 95% deficient in the production of the trypsin-like serine protease compared to the parent Trichoderma strain when cultivated under identical conditions; 
wherein the trypsin-like serine protease is selected from the group consisting of: 
(a) a polypeptide comprising an amino acid sequence having at least 95% sequence identity to or comprising SEQ ID NO: 6 or at least 95% sequence identity to amino acids 20 to 259 of SEQ ID NO: 6, wherein said amino acid sequence has trypsin-like serine protease activity; and 
(b) a polypeptide encoded by a polynucleotide comprising a nucleotide sequence having at least 95% sequence identity to or comprising SEQ ID NO: 5 or at least 95% sequence identity to nucleotides 58 to 930 of SEQ ID NO: 5, or the cDNA thereof, wherein the nucleotide sequence encodes an amino acid sequence having trypsin-like serine protease activity: and 
wherein the mutant further comprises a polynucleotide encoding a polypeptide that is heterologous to the parent Trichoderma strain.

Allowable claims 31-40 are limited to methods of using the mutant to produce the heterologous polypeptide. 
The utility of said product for use in producing recombinant polypeptides is credible based on expression of GH10 xylanase in the strain having deficient expression of the trypsin-like protease of SEQ ID NO: 2 (Example 20-21; strain pAgJg116). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                         



    
        
            
        
            
        
            
        
            
    

    
        1 US 61/287,844 has only 70 sequences.